From an award of compensation to plaintiff, the defendant employer and the carrier of its risk have appealed. Appellants concede that the findings of fact by the department of labor and industry *Page 541 
are sustained by competent testimony. The pertinent facts are so clearly and concisely stated in the opinion filed that we quote it in part:
"The plaintiff was employed by the defendant, Dewey Products Company, for a period of some nine years prior to June 23, 1939. Previous to the fall of 1938, her work consisted in the main of pouring medicine from a 16 or 32-ounce graduate into various size bottles which stood on a table and in pasting labels on the bottles. In doing this work the graduate from which she poured was held in her right hand. In the fall of 1938 her employer installed a machine to be used for the purpose of filling and labeling the bottles. With her right hand she placed the bottle on the conveyor which carried it to the machine to be labeled and after it was labeled she took it off with her left hand, meanwhile putting another bottle on the conveyor with her right hand. Sometime in 1935 she noticed that her right shoulder was sore and her husband occasionally rubbed it with liniment. In November of 1937 her right shoulder apparently felt worse and she consulted both an osteopath and a chiropractor and later a doctor of medicine, who advised her that she was suffering from bursitis in the shoulder. However, she continued working until June 23, 1939, at which time the condition of her right shoulder evidently had progressed to a point where she was unable to continue with her work.
"Plaintiff filed a notice and application for adjustment of claim under the occupational disease amendment on September 28, 1939, alleging total disability from bursitis of the right shoulder. * * *
"That plaintiff is suffering from a chronic or subacute bursitis in her right shoulder is not disputed, though there is some dispute in the medical testimony relative to the cause of the bursitis. There is ample testimony to establish that this condition is due to an overuse of the shoulder in her employment *Page 542 
as heretofore detailed. Admittedly the bursitis was not caused by an external rubbing, pressure or vibration on the right shoulder. Dr. Harry Lieffers, plaintiff's physician, testified that there was a constant pressure, rubbing and friction within the shoulder itself and it was this internal rubbing and friction in the rotation of the arm which caused the bursitis. We are inclined to accept Dr. Lieffer's theory of the cause of the condition which unquestionably disables plaintiff in the employment in which she was engaged prior to June 23, 1939. * * *
"In the instant case, the work in which plaintiff was engaged was an integral part of the process. In that process it was as essential to have the medicines properly bottled and labeled as it was to have the ingredients properly mixed. The manner in which it was necessary for plaintiff to do her part of the process was as much an incident of her employment as was the work of those who compounded the medicine. In the performance of her duties in that process, namely, the manufacture of medicines for distribution and sale, she became disabled from bursitis as a result of 'continuous rubbing, pressure or vibrations of the parts affected.' Her disablement from bursitis dates from June 23, 1939."
The department awarded plaintiff compensation for total disability under the occupational disease provision of the amended statute, Act No. 10, pt. 7, § 2, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 8485-2, Stat. Ann. 1940 Cum. Supp. § 17.221), the relevant part of which reads:
"The disablement of an employee resulting from an occupational disease or condition described in the following schedule shall be treated as the happening of a personal injury by accident within the meaning of this act. * * * *Page 543 
"26. Disability arising from            Caused by bursitis or synovitis.               Any process invol- ving continuous rub- bing, pressure or vibrations of the parts affected."
Appellants' first contention is that bursitis which results from overuse of the shoulder by one while employed in the business of preparing medicines and drugs for sale to retail trade is not characteristic of and peculiar to that particular employment, and therefore is not compensable.
In this connection appellants quote the statutory definition of an occupational disease. It reads:
"The term 'occupational disease' means a disease which is due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation, process or employment." Act No. 10, pt. 7, 9 § 1[c], Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 8485-1, Stat. Ann. 1940 Cum. Supp. § 17.220).
And in appellants' brief it is pointed out and relied upon that this Court in Adams v. Acme White Lead  Color Works,182 Mich. 157 (L.R.A. 1916 A, 283, Ann. Cas. 1916 D, 689, 6 N.C. C. A. 482) adopted the definition of occupational disease as set forth in the Century dictionary. It is there defined as: "A disease arising from causes incident to a patient's occupation, as lead poisoning among painters." While the quoted dictionary definition may have been accurate for the purposes of the case in which it was used, still, in reviewing the instant case, it must be borne in mind that since decision was rendered in the cited case the legislature has placed its own definition of an occupational disease in the statute. It is quoted above; and clearly it is *Page 544 
broader than the definition found in the Adams Case. In that case "occupational disease" was confined to one "arising from causes incident to the patient's occupation." But under the statutory definition an occupational disease is one which is due to causes and conditions which are characteristic of and peculiar to a particular "process," as well as those being peculiar to a given trade, occupation or employment.
There is testimony in this record that the process" or method incident to plaintiff's performance of her duties as an employee (as detailed in the department's opinion) was the cause of the bursitis with which she became afflicted. And it is stated in the department's opinion: "It is significant that the legislature used the words 'any process' with no limitations whatsoever except that the process must involve constant or continuous rubbing, pressure or vibration of the parts affected." Counsel for the respective parties have cited numerous cases from other jurisdictions wherein attempts have been made to determine the meaning of the term "process;" but for varied reasons little help can be derived from these decisions in other jurisdictions. In some of the cases the right of action was under common law, rather than a statutory provision; in others, decision turned on a lack of testimony; and in still others the statutory provision involved differed materially from ours. In the brief of each of the parties there is cited the case of Nielsen v. Firemen's Fund Indemnity Co.,239 App. Div. 239 (268 N.Y. Supp. 189). This case is entitled to more consideration than some others for the reason that the Michigan occupational disease statute is largely patterned after that of New York. Nielsen by reason of the nature of his employment as an investigator did an *Page 545 
excessive amount of walking. As a result a blister formed on one of his feet, broke and infection set in. In holding he was not entitled to compensation for an occupational disease the court said: "The statute covers only those caused by special enumerated hazards to which the employee is peculiarly subjected; it does not provide compensation for disease resulting from the general hazards and risks common to every individual, regardless of the nature of his employment." Obviously the New York court had in mind that excessive walking was not among the "special enumerated hazards." But on the contrary our statute does specifically enumerate as a hazard bursitis caused by rubbing, pressure, or vibration of the affected parts. Notwithstanding its denial of compensation, the New York court indicated a proper meaning to be given to the word "process" as used in its compensation statute. It said: " 'process,' as employed in the statute, denotes broadly the use and handling of implements and materials in industry, by the laborer in the performance of his task and by the artisan in the exercise of his skill in fabrication and craftsmanship."
We think the above definition of "process" is to say the least not objectionable, and that it covers the instant case.
In this connection it may be noted that in amplifying our compensation act the legislature amended the title by adding the recital that the act was one "providing compensation for the disability or death resulting from occupational injuries or disease." Whenever the body of an act contains a provision which is considered ambiguous there is much justification, when a construction is called for, in giving consideration to the title which the act bears. Doing so in the instant case leads to the conclusion that the term "occupational disease" as used in the body of *Page 546 
the act was intended by the legislature to be broadly interpreted, even to the extent of including what might more accurately be termed "occupational injuries." We think it is clear in this case that plaintiff did sustain an occupational injury or disease which resulted from the process or method in which she was required to perform her duties incident to her employment.
"Process" has a great variety of meanings. See Words and Phrases. In general it may be said that a "process" is an act or series of acts, or a mode of acting. As applied to the phase of the law now under consideration, we think "process" includes the mode of acting, which is regularly required of an employee in the accomplishment of his task. And in this case it was because of the process, mode, or method by which plaintiff was required to do her work that she became afflicted with bursitis. Under such circumstances it is a compensable disease within the terms of the statute.
Appellants' remaining contention is that, if disability arising from the bursitis is not caused by any rubbing or pressure applied externally by the process itself, but arises solely from an internal rubbing and pressure of the bones and bursa sac, it is not compensable under part 7, § 2, item 26, of the compensation act. See Act No. 10, pt. 7, § 2, subd. 26, Pub. Acts 1912 (1st Ex. Sess.), as added by Act No. 61, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 8485-2, Stat. Ann. 1940 Cum. Supp. § 17.221).
Plaintiff's bursitis did not result from rubbing or pressure applied externally. Instead it resulted from internal conditions described by Doctor Lieffers as follows:
"The injury consists, according to my opinion, in a constant irritation and rubbing of the tendon generally of the superspenatis, by rubbing first of *Page 547 
this end of the tendon between the humerus. That is the original injury and that is the repeated injury. This tendon becomes frayed, and after the tissue dies, the calcareous deposit takes its place. In the meantime, the bursa, which is not as large as the hand, but only as large as the palm of the hand, is continually pinched between the rotating ligaments and the capsules."
Appellants' contention in the respect just above noted is not tenable for the reason that the statute neither expressly nor impliedly limits compensation for bursitis to cases where the bursitis is caused by rubbing or pressure appliedexternally. We agree with appellee's brief wherein it is stated:
"To say that plaintiff cannot recover unless there was an external vibration or an external pressure or an external rubbing, is reading something into the statute that is not there. * * * That word 'external' was left out, and the courts cannot supply it."
The award is affirmed. Costs to appellee.
SHARPE, C.J., and BUSHNELL and McALLISTER, JJ., concurred with NORTH, J.